UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6388


UNITED STATES OF AMERICA,

                Plaintiff ─ Appellee,

          v.

KEITH G. MARTIN, a/k/a Beach Boy,

                Defendant ─ Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:97-cr-00943-PMD-6)


Submitted:   July 21, 2011                   Decided:   July 25, 2011


Before NIEMEYER and     GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Keith G. Martin, Appellant Pro Se.      Michael Rhett Dehart,
Assistant United States Attorney, Charleston, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Keith G. Martin appeals the district court’s margin

order    denying       his    “Motion       for      Statement   of   Reasons”     in    his

criminal       case.         We    have     reviewed      the    record     and   find    no

reversible error.             Accordingly, we affirm the district court’s

order.         United        States       v.   Martin,     No.     2:97-cr-00943-PMD-6

(Mar. 7, 2011).              We    dispense       with   oral    argument    because     the

facts    and    legal    contentions           are    adequately      presented    in    the

materials      before        the    court      and    argument    would     not   aid    the

decisional process.

                                                                                  AFFIRMED




                                                2